 1 JENNIFER BERGH
   Nevada Bar No. 14480
 2 QUILLING SELANDER LOWNDS
   WINSLETT & MOSER, P.C.
 3 2001 Bryan Street, Suite 1800
   Dallas, Texas 75201
 4 (214) 560-5460
   (214) 871-2111 Fax
 5 jbergh@qslwm.com
   Counsel for Trans Union LLC
 6
   **Designated Attorney for Personal Service**
 7 Trevor Waite, Esq.
   Nevada Bar No.: 13779
 8 6605 Grand Montecito Parkway, Suite 200
   Las Vegas, NV 89149
 9
10                          IN THE UNITED STATES DISTRICT COURT
11                                 FOR THE DISTRICT OF NEVADA

12 LAQUIETA A. COOKS,                                  Case No. 2:19-cv-01167-JAD-BNW
13                          Plaintiff,
14 v.                                                  JOINT MOTION AND ORDER OF
   EQUIFAX INFORMATION SERVICES LLC,                   DISMISSAL WITH PREJUDICE AS TO
15 TRANSUNION LLC, and OCWEN LOAN                      DEFENDANT TRANS UNION, LLC
   SERVICING,
16
                          Defendants.
17
          Plaintiff LaQuieta A. Cooks, and Defendant Trans Union LLC file this Joint Motion of
18
   Dismissal with Prejudice and in support thereof would respectfully show the court as follows:
19
          There are no longer any issues in this matter between LaQuieta A. Cooks and Trans Union
20
   LLC to be determined by this Court. Plaintiff and Trans Union LLC hereby stipulate that all claims
21
   and causes of action that were or could have been asserted against Trans Union LLC are hereby
22
   dismissed with prejudice, with court costs and attorneys’ fees to be paid by the party incurring
23
   same.
24

25
     Dated this 14th day of April, 2020.
26

27

28

     3956336.1
 1                                                QUILLING SELANDER LOWNDS
                                                  WINSLETT & MOSER, P.C.
 2
                                                  /s/ Jennifer Bergh
 3
                                                  Jennifer Bergh
 4                                                Nevada Bar No. 14480
                                                  6900 N. Dallas Parkway, Suite 800
 5                                                Plano, Texas 75024
                                                  (214) 560-5460
 6                                                (214) 871-2111 Fax
 7                                                jbergh@qslwm.com
                                                                           LLC
 8

 9                                                KRIEGER LAW GROUP, LLC

10                                                /s/ David H. Krieger
                                                  David H. Krieger
11
                                                  Shawn W. Miller
12                                                2850 W. Horizon Ridge Pkwy
                                                  Suite 200
13                                                Henderson, NV 89052
                                                  (702) 848-3855
14                                                (702) 383-5518 Fax
15                                                dkrieger@kriegerlawgroup.com
                                                  smiller@kriegerlawgroup.com
16                                                Counsel for Plaintiff

17

18
                                                  IT IS SO ORDERED
19

20            Based on the stipulation between Plaintiff and Defendant Trans Union LLC [ECF No.
      31], which I construe as a joint motion underHONORABLE          JENNIFER
                                                       Local Rule 7-1(c) because it A.
                                                                                    wasDORSEY
                                                                                        signed by fewer
21                                                   UNITED
      than all the parties or their attorneys, and with        STATE
                                                        good cause     DISTRICT
                                                                   appearing, IT ISJUDGE
                                                                                     HEREBY
22    ORDERED that ALL CLAIMS AGAINST Defendant Trans Union LLC are DISMISSED with
      prejudice, each side to bear its own fees and costs.
23

24
                                                               _______________________________
25                                                             U.S. District Judge Jennifer A. Dorsey
                                                               Dated: April 14, 2020
26

27

28

                                                                                                        1
     3956336.1
